Title: 1766. Jany. 2d. Thurdsday.
From: Adams, John
To: 


       A great Storm of Snow last night. Weather tempestuous all Day. Waddled thro the Snow, driving my Cattle to water at Dr. Savils. A fine Piece of glowing Exercise.—Brother spent the Evening here in chearful Chat.
       At Phyladelphia, the Heart and Hand fire Company has expelled Mr. Hewes Hughes the Stamp Man for that Colony. The Freemen of Talbot County in Maryland have erected a Jibbet before the Door of the Court House 20 feet High, and have hanged on it, the Effigies of a Stamp Informer in Chains, in Terrorem, till the Stamp Act shall be repealed, and have resolved unanimously to hold in Utter Contempt and Abhorrence every Stamp Officer, and every Favourer of the Stamp Act, and to have no Communication with any such Person, not even to speak to him, unless to upbraid him with his Baseness.—So tryumphant is the Spirit of Liberty, every where.—Such an Union was never before known in America. In the Wars that have been with the french and Indians, a Union could never be effected.—I pitty my unhappy fellow Subjects in Quebeck and Hallifax, for the great Misfortune that has befallen them. Quebec consists chiefly of French Men who are mixed with a few English and awed by an Army—tho it seems the Discontent there is so great that the Gazette is drop’d. Hallifax consists of a sett of Fugitives and Vagabonds, who are also kept in fear by a Fleet and an Army. But can no Punishment be devised for Barbadoes and Port Royal in Jamaica? For their base Desertion of the Cause of Liberty? Their tame Surrender of the Rights of Britons? Their mean, timid Resignation to slavery? Meeching, sordid, stupid Creatures, below Contempt, below Pity. They deserve to be made Slaves to their own Negroes. But they live under the scortching Sun, which melts them, dissipates their Spirits and relaxes their Nerves. Yet their Negroes seem to have more of the Spirit of Liberty, than they. I think we sometimes read of Insurrections among their Negroes. I could wish that some of their Blacks had been appointed Distributors and Inspectors &c. over their Masters. This would have but a little aggravated the Indignity.
      